This suit was brought by appellees, Neal and wife, against E.W. Hardin and B.J. Wade, sheriff of Rockwall County, to enjoin the sale of a house and lot in the town of Rockwall.
In accordance with the verdict of the jury, we find the following facts: The property in suit was bought by appellees April 6, 1900, from J.B. Green and wife. C.W. Neal and J.B. Green were partners in business, but dissolved the partnership about that date, Green assuming all liabilities and conveying the property in question to Neal for his interest in the partnership. Green and wife were at the time of this sale, and had been for some years prior thereto, occupying the property as their residence homestead.
Neal and wife when they bought the property were boarding, and did not own any other land or homestead. The property at the time of the purchase was prepared for use as a residence homestead, and it was bought for that purpose by Neal and wife, and it was their intention when they bought it to occupy it as a homestead as soon as they could get possession of it. They expressed this intention to Green, from whom they bought it, and to Mrs. Wade, wife of the sheriff, and others. Before the attachment was levied by appellants, they moved a safe and some other articles of household furniture into the house.
Neal and wife left Rockwall about April 8, 1900, and went on a visit to Greenville, Texas, intending to return and occupy this property as soon as possible. Mrs. Neal became sick at Greenville, and for several months was unable to return and occupy the property.
On April 10, 1900, appellant Hardin brought suit in the County Court of Rockwall County against J.B. Green and C.W. Neal for $370.05, and caused a writ of attachment to be issued and levied upon the property in question as the property of appellant Neal. Judgment was subsequently rendered for the amount sued for, and an order of sale was issued, which was sought to be enjoined by this proceeding.
During the time Neal and wife were unable to occupy the property by reason of Mrs. Neal's illness, it was rented to J.B. Green. *Page 336 
A trial was had before a jury and a general verdict was rendered for the plaintiffs; but under a charge of the court, the verdict is tantamount to a finding of the facts above stated.
We have carefully considered all of the assignments and find no error for which the case ought to be reversed. The charge of the court was very favorable to the appellants, and the evidence in the record is sufficient to sustain the homestead claim. Cameron v. Gebhart, 85 Tex. 610; Scott v. Dyer, 60 Tex. 135
[60 Tex. 135]; Davidson v. Jefferson, 68 S.W. Rep., 822.
The judgment is therefore affirmed.
Affirmed.